DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15-17 recite “wherein the first of the two opening portions is larger than the second of the two opening portions”.  However, the applicant previously elected opening species O1 (Figure 2), wherein the openings of Figure 2 are the same size.  Therefore, claims 15-17 are directed towards a non-elected species.  Accordingly, claims 15-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
The status of the claims as filed in the reply dated 4/13/2021 are as follows: 
Claim 12 is cancelled by the applicant;
Claims 15-17 are newly added;
Claims 1-11 and 13-17 are pending;
Claims 15-17 are withdrawn from consideration;
Claims 1-11 and 13-14 are being examined.

Drawings
The drawings were received on 4/13/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS).
Re Claim 1. Mitsubishi teaches a cooling apparatus (20) for a semiconductor module (6) including a semiconductor chip, the cooling apparatus comprising (Figures 1-8): 
a top plate (2) (Figures 1-8); 
a casing portion (1) that has a base plate (middle of 1) facing the top plate, and a refrigerant delivery portion (interior of 1) arranged between the top plate and the base plate, the casing portion being provided with two opening portions (1b, 1c) to function as an inlet port (1b) through which a refrigerant is let into the refrigerant delivery portion and an outlet port (1c) through which the refrigerant is let out (Figures 1-8); 
a cooling fin portion (5) that is arranged in the refrigerant delivery portion of the casing portion and between the two opening portions (Figures 1-8);
a first loss adding portion (4) that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion (5) and a first of the two opening portions (1b) (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path); and 
the first loss adding portion generates a first pressure loss in the refrigerant passing therethrough (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path).
Mitsubishi fails to explicitly teach a second loss adding portion that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion and a second of the two opening portions, wherein the second loss adding portion generates a second pressure loss in the refrigerant passing therethrough, and each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery 
However, Fuji teaches a first loss adding portion (21a, 21b) between a first opening (13i) and the fins (18) and a second loss adding portion (23a, 23b) that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion (18) and a second (13j) of the two opening portions, wherein the second loss adding portion generates a second pressure loss in the refrigerant passing therethrough (Figures 5-7; The straightening members 21a, 21b, 23a, 23b will naturally create a pressure loss since they are an obstacle in the flow path).
Therefore, in view of Fuji’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second loss adding portion to the cooling apparatus of Mitsubishi in order to create a more uniform temperature distribution through the cooling apparatus by creating flow resistance therethrough, wherein the flow resistance will cause the coolant to more evenly mix and disperse throughout the cooling apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second loss adding portion to the cooling apparatus of Mitsubishi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Mitsubishi as modified by Fuji teaches generating a pressure loss through loss addition portions (see above) but fails to specifically teach each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery portion of the casing portion, from the first of the two opening portions to the second of the two opening portions the pressure loss is equal to or larger than 5 kPa.


Re Claim 2. Mitsubishi as modified by Fuji teach the first loss adding portion and the second loss addition portion are isolated from the cooling fin portion (Mitsubishi Figures 1-8; Diffusion member 4 is separate from fins 5 and are thus considered isolated; Fuji Figures 5-7). 
Re Claim 3. Mitsubishi as modified by Fuji teach a pressure loss in the refrigerant passing through the cooling fin portion is smaller than the first pressure loss in the refrigerant passing through the first loss adding portion (Mitsubishi Figures 1-8; The smaller openings of the diffusion member 4 will create a larger pressure loss than the uniform and smooth cooling fin 
Re Claim 4. Mitsubishi as modified by Fuji teach when seen from above in a perpendicular direction to the top plate, an area of a region provided with the cooling fin portion is larger than an area of a region provided with the first loss adding portion (Mitsubishi Figures 1-8; Fins 5 are larger than diffusion member 4; Fuji Figures 5-7). 
Re Claim 5. Mitsubishi as modified by Fuji teach the casing portion has a plurality of sidewalls extending from the base plate toward the top plate, and when seen from above, the first loss adding portion extends from a first of the plurality of sidewalls to a second of the plurality of sidewalls opposite to the first sidewall (Mitsubishi Figures 1-8; Fuji Figures 5-7). 
Re Claim 6. Mitsubishi as modified by Fuji teach the first loss adding portion has a structure in which a plurality of openings through which the refrigerant passes are arranged discretely between the first sidewall and the second sidewall (Mitsubishi Figures 1-8; Fuji Figures 5-7). 
Re Claim 10. Mitsubishi as modified by Fuji teach the first loss adding portion and second loss adding portion are each provided between a respective one of the two opening portions and the cooling fin portion (Mitsubishi Figure 5 illustrates two diffusion members; Fuji Figures 5-7). 
Re Claim 11. Mitsubishi as modified by Fuji teach the two opening portions have different opening areas, and pressure loss at the first loss adding portion corresponding to one of the two opening portions that has a larger opening area is larger than pressure loss at the first loss adding portion corresponding to another one of the two opening portions that has a smaller .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS) in view of Flamant (US2016/0210391A1).
Re Claim 7-9. Mitsubishi teaches the loss adding portion (Figures 1-8) but fails to specifically teach the plurality of openings of the first loss adding portion are arranged at equal intervals, the individual opening areas of the plurality of openings of the first loss adding portion are equal, and the cooling fin portion is provided with the refrigerant flow passage through which the refrigerant passes, and when seen from above, a width of the plurality of openings of the first loss adding portion is smaller than a width of the refrigerant flow passage of the cooling fin portion. 
However, Flamant teaches the openings (O1-O9) of the loss adding portion (2) are arranged at equal intervals, the opening areas of the individual openings of the loss adding portion are equal, and the cooling fin portion (13, 3) is provided with the refrigerant flow passage (13) through which the refrigerant passes, and when seen from above, a width of the openings of the loss adding portion is smaller than a width of the refrigerant flow passage of the cooling fin portion (Figure 2; Paragraphs 5, 27, 71-74). 
Therefore, in view of Flamant’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a loss addition portion comprising .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS, hereinafter Fuji ‘078) in view of Fuji (JP2011/134979, as cited in the IDS, hereinafter Fuji ‘979).
Re Claim 13. Mitsubishi as modified teaches the cooling apparatus according to claim 1 (see rejection above) comprising an electronic power module (6) below the cooling apparatus (20) (Figure 1-8).  Mitsubishi fails to specifically teach the electronic power module is a semiconductor module; and a semiconductor device arranged above the cooling apparatus. 
However, Fuji ‘979 teaches a semiconductor module comprising a semiconductor device (10) arranged above a cooling apparatus (20) (Figure 1-6).
Therefore, in view of Fuji 979’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the electronic module of Mitsubishi be a semiconductor module since semiconductor modules are well-known and established to generate heat and require cooling.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the semiconductor module above the cooling 
Re Claim 14. Mitsubishi as modified by Fuji ‘979 teach the semiconductor module according to claim 13 (see rejection above).  With regards to the vehicle limitation, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). In this instance, the recitation of “A vehicle comprising the semiconductor module according to claim 13” does not impart any structural limitations onto the semiconductor module other than a generic recitation of a vehicle.  The location of the semiconductor module (absent more specific limitations) does not affect the scope of the semiconductor element.  

Assuming, arguendo, that the vehicle limitation of Claim 14 is more than intended use, Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS, hereinafter Fuji ‘078) in view of Fuji (JP2011/134979, as cited in the IDS, hereinafter Fuji ‘979) and in further view of Sato (US 2015/0181756A1).
Mitsubishi as modified teach the semiconductor module according to claim 13 (see rejection above) but is silent in regards to use in a vehicle.  However, Sato teaches a vehicle (1) comprising a semiconductor module (4) and associated cooling apparatus (5) (Figures 1-11; Paragraphs 2, 67-70, 101-103).
Therefore, in view of Sato’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the semiconductor cooling apparatus of .

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection, as necessitated by applicants’ amendment.  Applicant specifically argued that Mitsubishi failed to teach a second loss adding portion at the other of the two openings.  However, Fuji ‘078 teaches a first loss adding portion between an inlet and the cooling fins and a second loss adding portion between the cooling fins and an outlet (Figures 5-7).  Therefore, the applicants’ arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763